RECOMMENDED FOR FULL-TEXT PUBLICATION
                            Pursuant to Sixth Circuit I.O.P. 32.1(b)
                                    File Name: 17a0281p.06

                 UNITED STATES COURT OF APPEALS
                                FOR THE SIXTH CIRCUIT



 UNITED STATES OF AMERICA,                             ┐
                                 Plaintiff-Appellee,   │
                                                       │
                                                        >     No. 16-6512
       v.                                              │
                                                       │
                                                       │
 GEORGE MARCUS HALL,                                   │
                                         Defendant,    │
                                                       │
 KNOX COUNTY, TENNESSEE,                               │
                                                       │
                               Petitioner-Appellant.
                                                       ┘

                        Appeal from the United States District Court
                     for the Eastern District of Tennessee at Knoxville.
                No. 3:15-cr-00154-1—Pamela Lynn Reeves, District Judge.

                           Decided and Filed: December 13, 2017

                 Before: MOORE, WHITE, and DONALD, Circuit Judges.

                                   _________________

                                        COUNSEL

ON BRIEF: Daniel A. Sanders, KNOX COUNTY, Knoxville, Tennessee, for Appellant.
Anne-Marie Svolto, UNITED STATES ATTORNEY’S OFFICE, Knoxville, Tennessee, for
Appellee.
       MOORE, J., delivered the opinion of the court in which WHITE and DONALD, JJ.,
joined. WHITE, J. (pg. 16), delivered a separate concurring opinion.
 No. 16-6512                         United States v. Hall, et al.                           Page 2


                                       _________________

                                             OPINION
                                       _________________

       KAREN NELSON MOORE, Circuit Judge. In this case, we are called upon to decide
whether Knox County, Tennessee has standing to file a claim in district court asserting its
undisputed right to collect delinquent property taxes on real property that is subject to criminal
forfeiture by the U.S. government and to assess whether the district court abused its discretion in
denying Knox County’s motion for an interlocutory sale of the seized property. Because Knox
County has a legally cognizable interest in the property in the form of a tax lien, the district court
erred in dismissing for lack of standing Knox County’s claim. This does not mean, however,
that Knox County is necessarily entitled to a hearing on the validity of its claim, as the district
court may be able to ascertain the scope of Knox County’s interest on a motion for summary
judgment by the government without holding a hearing. Because the district court must account
for Knox County’s interest before entering a final order of forfeiture, we VACATE the district
court’s final order of forfeiture and REMAND this case for proceedings consistent with this
decision.

       We further hold that the district court did not abuse its discretion when it denied Knox
County’s motion for an interlocutory sale of the property. Accordingly, we AFFIRM the district
court’s denial of the motion for interlocutory sale.

                                       I. BACKGROUND

       In late 2015, the United States charged George Marcus Hall with running an unlawful
gambling operation and money laundering scheme. R. 1 (Information at 1–2) (Page ID #1–2).
Pursuant to a plea agreement with the U.S. government, Hall agreed to forfeit all properties that
he had acquired with funds derived from his illicit activities. R. 2 (Plea Agreement at 7)
(Page ID #22). In December 2015, the United States initiated criminal forfeiture proceedings
and obtained a preliminary forfeiture order for eighteen parcels of real property owned by Hall
and located in Knox County, Tennessee. R. 12 (Agreed Prelim. Order of Forfeiture at 9–11)
(Page ID #78–80). Upon learning of the forfeiture action, “Knox County determined that Hall
 No. 16-6512                         United States v. Hall, et al.                           Page 3


owed a substantial amount of delinquent real property tax on the properties he [had] agreed to
forfeit.” Appellant Br. at 9. Under Tennessee law, these back taxes, along with the “penalties,
interest, and costs accruing thereon,” gave Knox County a first lien on the property. See Tenn.
Code Ann. § 67-5-2101.

       By federal statute, a party asserting an interest in property that is subject to criminal
forfeiture may “petition the court for a hearing to adjudicate the validity of his alleged interest in
the property” within thirty days of final publication of notice or receipt of direct written notice of
an entry of an order of forfeiture, whichever is earlier. 21 U.S.C. § 853(n)(2). Knox County
filed a first verified claim and petition for a hearing asserting its interest in the seized property
after the thirty-day deadline had passed. R. 79 ([First] Verified Claim at 1–4) (Page ID #711–
14). The district court subsequently amended the preliminary forfeiture order to cover an
additional four parcels of property, three of which are located in Knox County, see R. 97 (Am.
Agreed Preliminary Order at 8–11) (Page ID #850–53), and Knox County filed a timely second
verified claim and petition for hearing in July 2016, R. 104 ([Second] Verified Claim at 1–4)
(Page ID #892–95).

       In its second verified claim, Knox County requested “a hearing to adjudicate the validity
of Knox County’s rights and interests” in the property subject to the amended preliminary
forfeiture order, and asked the district court to enter an order “[d]irecting an interlocutory sale of
the [subject] Property,” “[d]elaying entry of the final order of forfeiture” until the date of the
sale, “[s]evering the Property” until Knox County receives full payment, allowing the current
owner to keep the property “subject to a lien in favor of the Government to the extent of the
forfeitable interest in the property,” or authorizing some alternative remedy “providing that Knox
County will continue to receive annual tax revenues[,] penalties, interest, and costs that accrue in
connection with the Property under state law.” Id. at 2–3 (Page ID #893–94). Also on July 12,
2016, Knox County “move[d] for an order directing the interlocutory sale of each parcel of real
property subject to this forfeiture proceeding located in Knox County,” R. 106 (Mot. for
Interlocutory Sale at 1) (Page ID #899).

       In response, the United States “aver[ed] that any taxes and interest that are owed as of the
date of the entry of a final order of forfeiture in this case will be honored.” R. 112 (Response to
 No. 16-6512                                United States v. Hall, et al.                                       Page 4


Motions at 8) (Page ID #937). The United States expressly offered to pay “whatever taxes, plus
interest” are owed to Knox County “up until the time of the final order of forfeiture,” regardless
of whether Knox County received notice of the forfeiture or filed a claim. R. 80 (Hr’g Tr. at 18)
(Page ID #732). The United States later clarified that its offer to pay the “present value of all of
the County’s taxes that have accrued” included “interest on taxes assessed prior to entry of a
final order of forfeiture [that had] . . . continue[d] to accrue up until the date of the sale.” R. 114
(Opp’n to Objections to Magistrate Judge’s R & R at 3–4) (Page ID #951–52). And the United
States’ promise is backed by its “pattern of practice of always paying” such sums on forfeited
properties, regardless of whether a taxing authority files a claim asserting its interest under
21 U.S.C. § 853(n). See, e.g., R. 80 (Hr’g Tr. at 19) (Page ID #733) (“We have done it in every
case [in] at least the last ten years.”).

         But while the United States had “no opposition to recognizing Knox County’s property
tax interest that have [sic] accrued up through the date of entry of the final order of forfeiture,”
R. 112 (Response to Motions at 8) (Page ID #937), the United States argued that Knox County
has no legally cognizable interest in accruing taxes on the seized property once title passes to the
United States because, under the Supremacy Clause, local governments may not levy taxes on
federal properties.       See id.      The U.S. government therefore “object[ed] to Knox County’s
attempts to avoid application of the Supremacy Clause” by seeking to delay entry of a final order
of forfeiture until the date of sale or to force an interlocutory sale of the properties in an effort to
generate additional tax revenue. Id.

         The district court denied Knox County’s first and second verified claims on September
20, 2016. R. 119 (Dist. Ct. Op.) (Page ID #993-1019). The district court rejected Knox
County’s first claim as untimely, id. at 15–18) (Page ID #1007–10), which Knox County does
not now challenge on appeal, Appellant Br. at 10 n.1. The district court then denied Knox
County’s second claim for lack of standing.1 As the district court reasoned, Knox County “has
no legally cognizable interest” in taxes, or the interest, penalties, and costs that would accrue on
those taxes, after the final entry of the forfeiture order because as soon as the district court enters

         1
           The district court held that the county’s lack of standing served as an additional reason for denying its first
verified claim. R. 119 (Dist. Ct. Op. at 18) (Page ID #1010).
 No. 16-6512                         United States v. Hall, et al.                          Page 5


a final order of forfeiture, “the U.S. Government owns the properties,” R. 119 (Dist. Ct. Op. at
19) (Page ID #1011), and Tennessee law recognizes that U.S. property is “exempt from
taxation,” id. (quoting Tenn. Code Ann. § 67-5-203(a)(1)).           Therefore, the district court
determined that Knox County “has suffered no injury-in-fact as to this revenue.” Id.

       In addition, the district court held that Knox County lacks standing to pursue a claim for
taxes accrued before forfeiture and the interest, penalties, and costs on those taxes that would
accrue after forfeiture through the date of sale.         The district court reasoned that “[t]he
Government has already agreed to hand these funds over to the County. . . . As a result, no
redress is possible as to this revenue. Redressability exists only where a court order ‘would
amount to a significant increase in the likelihood that the plaintiff would obtain the relief that
directly redresses the injury suffered.’” Id. at 20 (Page ID #1012) (quoting Hamdi ex rel. Hamdi
v. Napolitano, 620 F.3d 615, 628 n.15 (6th Cir. 2010)). The district court further held that Knox
County “lacks standing to contest its right to receive any penalties whatsoever” because, under
Tennessee state law, penalties accrue on tax defaults “[u]pon the filing of suits to enforce [a]
tax lien against real or personal property,” id. at 22 (Page ID #1014) (quoting Tenn. Code Ann.
§ 67-5-2410(a)(1)(A), and “[n]o tax suit has been filed in this case,” id.          Therefore, “the
County’s injury—its inability to collect penalties on back taxes—is not fairly traceable to the
forfeiture.” Id. Finally, the district court declined to adopt the equitable remedies that Knox
County had proposed, and the court rejected the county’s request for an interlocutory sale of the
properties listed in the amended preliminary forfeiture order. Id. at 23–27 (Page ID #1015–19).

       Ten days later, the district court entered a final order of forfeiture, which covered sixteen
parcels of real property in Knox County. R. 121 (Final Forfeiture Order at 7–10) (Page ID
#1029–32). Of those sixteen properties, only one—the so-called “Jones Road Parcel”—had been
a subject of the county’s second verified claim. Knox County then filed this timely appeal.

                                        II. DISCUSSION

       Knox County raises two issues on appeal. First, the county challenges the district court’s
entry of a final order of forfeiture that purportedly failed to account for Knox County’s interest in
the Jones Road Parcel. Appellant Br. at 14–15. Second, Knox County contends that the district
 No. 16-6512                         United States v. Hall, et al.                            Page 6


court abused its discretion when it declined to order an interlocutory sale as to all the seized
property. Id. at 15. The county requests that this court vacate the final order of forfeiture and
remand the case to the district court “with instruction to hold an evidentiary hearing” on the
county’s second verified claim and its motion for interlocutory sale. Id. at 15–16. For the
reasons set forth below, we vacate the final order of forfeiture and remand the case with
instructions to proceed in a manner consistent with this opinion, and we affirm the district court’s
denial of Knox County’s motion for an interlocutory sale.

A. Standard of Review

       “We review de novo a district court’s dismissal for a lack of case or controversy.”
Ermold v. Davis, 855 F.3d 715, 718 (6th Cir. 2017) (citing Demis v. Sniezek, 558 F.3d 508, 512
(6th Cir. 2009)); see also United States v. Salti, 579 F.3d 656, 667 (6th Cir. 2009) (“Whether a
claimant has standing to contest a forfeiture is a determination of law, and therefore this court
reviews the district court’s determination of standing de novo.” (quoting United States v. 37.29
Pounds of Semi-Precious Stones, 7 F.3d 480, 483 (6th Cir. 1993))). The district court’s decision
not to order an interlocutory sale is reviewed for abuse of discretion. See United States v. Real
Prop. & Residence Located at 4816 Chaffey Lane, 699 F.3d 956, 960 (6th Cir. 2012). “The
district court abuses its discretion when it ‘relies on erroneous findings of fact, applies the wrong
legal standard, misapplies the correct legal standard when reaching a conclusion, or makes a
clear error of judgment.’” Harris v. City of St. Clairsville, 330 F. App’x 68, 70 (6th Cir. 2008)
(quoting Reeb v. Ohio Dep’t of Rehab. & Corr., 435 F.3d 639, 644 (6th Cir. 2006)).

B. Denial of Second Verified Claim

       As noted above, a third party asserting a legal interest in property subject to criminal
forfeiture must “petition the court for a hearing to adjudicate the validity of his alleged interest in
the property” within thirty days of the final publication of notice or his receipt of direct written
notice, whichever is earlier. 21 U.S.C. § 853(n)(2). “The hearing on the petition shall, to the
extent practicable and consistent with the interests of justice, be held within thirty days of the
filing of the petition.”    Id. § 853(n)(4).    However, under the Federal Rules of Criminal
Procedure, a “court may, on motion, dismiss the petition for lack of standing, for failure to state a
 No. 16-6512                         United States v. Hall, et al.                          Page 7


claim, or for any other lawful reason” before holding a hearing. FED. R. CRIM. P. 32.2(c)(1)(A);
Salti, 579 F.3d at 664 (“[D]iscovery and a hearing are not required prior to a ruling on a motion
to dismiss [a petition].”).

        Article III standing requires a party invoking federal jurisdiction to demonstrate that it
has suffered an “‘injury in fact’ . . . which is (a) concrete and particularized,” Lujan v. Defs. of
Wildlife, 504 U.S. 555, 560 (1992) (citing Allen v. Wright, 468 U.S. 737, 756 (1984), abrogated
on other grounds by Lexmark Int’l, Inc. v. Static Control Components, Inc., 134 S. Ct. 1377
(2014); Warth v. Seldin, 422 U.S. 490, 508 (1975); Sierra Club v. Morton, 405 U.S. 727, 740
n.16 (1972)), and “(b) ‘actual or imminent, not conjectural or hypothetical,’” id. (quoting
Whitmore v. Arkansas, 495 U.S. 149, 155 (1990)); that the injury is “fairly . . . trace[able] to the
challenged action of the defendant,” id. (quoting Simon v. E. Ky. Welfare Rights Org., 426 U.S.
26, 41–42 (1976) (alterations in original); and that it is “‘likely,’ as opposed to merely
‘speculative,’ that the injury will be ‘redressed by a favorable decision,’” id. at 561 (quoting
Simon, 426 U.S. at 38, 43).

        We have previously held that potential third-party claimants satisfy Article III’s standing
requirements when they “claim a facially colorable interest in the seized property.” Salti,
579 F.3d at 667 (quoting United States v. $515,060.42 in U.S. Currency, 152 F.3d 491, 497–98
(6th Cir. 1998)). Such an interest establishes standing “because an owner or possessor of
property that has been seized necessarily suffers an injury that can be redressed at least in part by
the return of the seized property.” $515,060.42 in U.S. Currency, 152 F.3d at 497 (citing United
States v. Contents of Accounts Nos. 3034504504 and 144-07143, 971 F.2d 974, 985 (3d Cir.
1992)). In determining whether a claimant has a legally cognizable interest in property subject to
forfeiture, courts “look to ‘the law of the jurisdiction that created the property right to determine
the petitioner’s legal interest.’” Salti, 576 F.3d at 668 (quoting United States v. Speed Joyeros,
S.A., 410 F. Supp. 2d 121, 125 (E.D.N.Y. 2006)).

        Here, Knox County’s second verified claim alleged that Knox County holds a first lien,
superior to all other interests, securing its “right to receive payment of property taxes assessed
against each parcel of real property listed in the Amended Agreed Preliminary Order of
Forfeiture . . . and located in Knox County.” R. 104 (Second Verified Claim at 1) (Page ID
 No. 16-6512                         United States v. Hall, et al.                            Page 8


#892) (internal citation omitted). In support of its claim, Knox County pointed to Tennessee
state tax law. See id. at 1–2 (Page ID #892–93); see also Tenn. Code Ann. § 67-5-2101. Knox
County’s tax lien constitutes a legally cognizable interest in the seized property, and thus Knox
County had constitutional standing to file a petition under 21 U.S.C. § 853(n). See $515,060.42
in U.S. Currency, 152 F.3d at 497 (“With respect to Article III standing, . . . a claimant must
have a colorable ownership, possessory or security interest.”); see also De Saro v. United States,
173 F. App’x 760, 764 (11th Cir. 2006) (“The constitutional standing requirements are forgiving,
and any colorable claim on the property generally suffices.”).

       The district court reached the opposite conclusion by evaluating the extent of Knox
County’s alleged interest, determining that the United States had already promised to pay Knox
County the full amount that it was due, and thereby concluding that Knox County lacked
standing to file a claim because (1) Knox County was guaranteed to receive all that it was legally
owed, and (2) Knox County lacked a legally cognizable interest in pursuing anything more. The
district court’s approach falters on several levels. First, the court improperly transformed a
question on the merits—what is the full extent of Knox County’s interest in the seized
properties?—into a question of jurisdiction. The district court had no need to inquire, for the
purposes of assessing standing, into the validity of Knox County’s alleged interest in securing
tax revenue after entry of the final order of forfeiture because Knox County adequately stated an
interest in securing the tax revenue that accrues up until the final entry of forfeiture—an interest
that would be injured if the property were forfeited to the U.S. government without
compensating Knox County for the value of its lien.            See $515,060.42 in U.S. Currency,
152 F.3d at 497 (in the civil forfeiture context, holding that a “colorable . . . security interest” in
property suffices to show Article III standing to file a third-party claim); cf. United States v.
Emor, 785 F.3d 671, 676 (D.C. Cir. 2015) (“[S]eizure of property without due process is the
quintessential injury.”).

       Second, the district court erred in determining that any injury Knox County would suffer
by virtue of the forfeiture could not be redressed by a court order. A claimant satisfies Article
III’s redressability requirement by showing there is “a likelihood that a court decision in the
[claimant’s] favor will redress the injury alleged.”        See Greater Cincinnati Coal. for the
 No. 16-6512                             United States v. Hall, et al.                                  Page 9


Homeless v. City of Cincinnati, 56 F.3d 710, 715 (6th Cir. 1995). Here, any number of court
orders would likely redress the injury Knox County would suffer if its tax lien were not satisfied,
including an order directing an interlocutory sale of the seized property or an order directing the
U.S. government to pay Knox County the full value of its lien, whatever that may be.

        The district court’s contrary assessment of redressability was premised on its
understanding that a court order would not “significantl[ly] increase . . . the likelihood that the
[county] would obtain the relief that directly redresses [its] injury” because the federal
government had already agreed to pay Knox County the full value of its lien, with interest. See
R. 119 (Dist. Ct. Op. at 20) (Page ID #1012) (quoting Hamdi, 620 F.3d at 628 n.15). But the
U.S. government’s offer to pay Knox County an amount that the federal government believes
will fully satisfy Knox County’s interest does not strip the lower court of jurisdiction to hear
Knox County’s claim, particularly when the county contends that more is due. See Mey v. N.
Am. Bancard, LLC, 655 F. App’x 332, 336 (6th Cir. 2016) (a defendant’s tender of funds that
fails to satisfy fully a plaintiff’s demand for relief does not moot the plaintiff’s claims); see also
Scott v. Westlake Servs. LLC, 740 F.3d 1124, 1126 (7th Cir. 2014) (“[I]f the defendant offers to
pay only what it thinks might be due, the offer does not render the plaintiff’s case moot.”).
Moreover, even if the district court properly determined that the U.S. government’s offer fully
satisfied Knox County’s financial interest in its lien, an offer to pay the value of the lien once the
properties were transferred to the United States and sold does not satisfy Knox County’s
professed interest in receiving its interest sooner, via an interlocutory sale of the seized
properties. See Mey, 655 F. App’x at 336 (holding that a tender purportedly equivalent to the full
value of the plaintiff’s damages “does nothing to satisfy [the plaintiff’s] request for injunctive
relief”).2

        Finally, the district court erred in finding—as an additional basis for denying Knox
County’s second claim—that “the County lacks standing to contest its right to receive any
penalties whatsoever” by virtue of Tennessee law. See R. 119 (Dist Ct. Op. at 22) (Page ID
#1014). The district court read Tennessee’s tax code to mean that penalties on back taxes begin

        2
          This is not to say that Knox County is entitled to an interlocutory sale, merely that it had standing to
request one.
 No. 16-6512                               United States v. Hall, et al.                                   Page 10


accruing only upon the filing of a tax suit, and because the present case involves a “forfeiture
proceeding ancillary to a criminal prosecution” as opposed to a civil tax suit, no penalties had yet
accrued. See id. But while “additional penalt[ies]” do not begin accruing until the county files
suit to enforce its tax lien, see Tenn. Code Ann. § 67-5-2410(a)(1)(B), any penalties that are
triggered by the filing of the suit are automatically added to the county’s tax lien, see Tenn. Code
Ann. § 67-5-2101(a) (describing the county’s lien as encompassing “[t]he taxes assessed . . . and
all penalties, interest, and costs accruing thereon”). Thus, if Knox County has initiated “tax suits
for each relevant year of back taxes” in state court, as it claims to have done in its appellate
briefing, see Appellant Br. at 27, then the additional penalties attached automatically onto the
county’s lien and thereby became part of Knox County’s legally cognizable interest in the
property. The United States does not address this point in its briefing before this court.

         Rather than resolving this case at the jurisdictional stage, the district court and the parties
should have followed the procedures set forth in 21 U.S.C. § 853(n) and the Federal Rules of
Criminal Procedure. Though we leave it to the district court to determine Knox County’s interest
in the Jones Road Parcel in the first instance, we offer a few legal principles to guide the
analysis.

         First, Knox County is not automatically entitled to a hearing following its filing of a
petition under 21 U.S.C. § 853(n)(2).                Rather, Federal Rule of Criminal Procedure 32.2
authorizes the U.S. government to file a motion for summary judgment on Knox County’s claim,
which the district court may resolve before holding a hearing.3 The district court may find that it



         3
          Federal Rule of Criminal Procedure 32.2(c)(1) authorizes the court to dismiss the petition for “lack of
standing, for failure to state a claim, or for any other lawful reason.” FED. R. CRIM. P. 32.2(c)(1)(A). Once any
motions filed under Rule 32.2(c)(1)(A) are disposed of, the court “may permit the parties to conduct discovery . . . if
the court determines that discovery is necessary or desirable to resolve factual issues. When discovery ends, a party
may move for summary judgment under Federal Rule of Civil Procedure 56.” Id. R. 32.2(c)(1)(B).
          Nothing in Rule 32.2(c)(1) precludes parties from pursuing summary judgment without first filing a motion
to dismiss the petition for lack of standing or for failure to state a claim. Nor must the court authorize discovery
before considering a party’s summary judgment motion. The decision to allow discovery is expressly discretionary
in Rule 32.2(c)(1). Though summary judgment is generally “improper without discovery,” we have previously held
that, in certain circumstances, that “general rule” falls flat. See March v. Levine, 249 F.3d 462, 473 (6th Cir. 2001).
Here, it remains in the district court’s discretion to determine whether discovery would be “necessary or desirable to
resolve factual issues” in the case. FED. R. CRIM. P. 32.2(c)(1)(B).
 No. 16-6512                         United States v. Hall, et al.                          Page 11


is able to ascertain the scope of Knox County’s legal interest in the property at the summary
judgment stage.

       Second, the U.S. government’s offer to pay Knox County the full value of its lien as of
the date of the final entry of forfeiture, plus interest, stems from its policy and practice of making
such payments. See Appellee Br. at 3 n.2. The federal government’s policy may be more
generous than the criminal forfeiture statute requires. Under 21 U.S.C. § 853(c), “[a]ll right,
title, and interest in [seized property] . . . vests in the United States upon the commission of the
act giving rise to forfeiture under this section.” 21 U.S.C. § 853(c). If Knox County’s tax lien
became effective after Hall’s unlawful use or purchase of the property, then the U.S.
government’s interest in the property predates Knox County’s interest, and Knox County’s “tax
lien is not a ‘superior’ interest within the meaning of § 853(n)(6)(A), because the government’s
interest vested [first].” See SKL Investments, Inc. v. United States, No. 13-MC-38, 2014 WL
4365297, at *5 (W.D. Tenn. Sept. 2, 2014). Though the United States is bound to abide by the
promises of payment it has made in this case, cf. United States v. Williams, 612 F.3d 500, 510–
11 (6th Cir. 2010) (recognizing that estoppel doctrines may, in certain cases, be invoked against
the government), the district court may need to determine whether and to what extent Knox
County is entitled to anything more than what the United States has offered.

       Assuming that the United States must pay Knox County the full value of the county’s tax
lien, either because of the U.S. government’s policy or by virtue of § 853(n)(6)(A), the district
court should find, as a matter of law, that Knox County’s lien does not encompass tax revenue
accrued after the entry of a final order of forfeiture. Upon entry of an order of forfeiture and
disposition of any petitions by the court, “clear title” to the seized property passes to the United
States. 21 U.S.C. § 853(n)(7). At that point, Knox County’s right to assess taxes on the property
is preempted by the Supremacy Clause. See McCulloch v. Maryland, 17 U.S. (4 Wheat.) 316,
431–37 (1819). The value of Knox County’s tax lien is therefore limited to “the taxes assessed”
before the final order of forfeiture, “and all penalties, interest, and costs accruing thereon.” See
Tenn. Code Ann. § 67-5-2101.

       Last, we highlight an area of dispute between the parties that may require resolution.
Knox County contends that it is entitled, by virtue of its lien, to continue receiving interest and
 No. 16-6512                          United States v. Hall, et al.                            Page 12


penalty payments that accrue after entry of a final order of forfeiture on taxes assessed before
forfeiture is finalized. See R. 115 (Reply to United States’ Response to Objections to R & R at
9) (Page ID #962). Though we cannot identify any penalties to which Knox County might be
entitled after entry of a final order of forfeiture, see Tenn. Code Ann. § 67-5-2410 (imposing
what appears to be a one-time penalty upon the filing of a tax suit, which Knox County either has
or has not already initiated), the current version of Tennessee’s tax code calls for interest to
accrue monthly on delinquent taxes, see Tenn. Code Ann. § 67-5-2010. If Knox County’s lien
does in fact constitute a “superior interest” under 21 U.S.C. § 853(n)(6)(A), the district court
must ascertain whether the United States is required to pay this continuously accruing interest,
and if so, whether that obligation runs until the United States sells the properties or instead until
Knox County receives payment on the delinquent taxes. We leave it to the district court, with
the aid of briefing by the parties, to address this question in the first instance, if necessary.

        Once the district court determines the scope of Knox County’s legal interest, it must then
“amend the order of forfeiture in accordance with its determination.” 21 U.S.C. § 853(n)(6).
As it currently stands, the final order of forfeiture fails to account for Knox County’s interest in
the Jones Road Parcel. See R. 121 (Final Order of Forfeiture at 1–10) (Page ID #1023–32).
We therefore vacate the final order of forfeiture and remand this case for proceedings consistent
with this opinion.

C. Denial of Motion for Interlocutory Sale

        The district court did not abuse its discretion in denying Knox County’s motion for an
interlocutory sale.    Motions for interlocutory sales in criminal forfeiture proceedings are
governed by Federal Rule of Criminal Procedure 32.2(b)(7), which in turn directs courts to act
“in accordance with Supplemental Rule G(7) of the Federal Rules of Civil Procedure.” FED. R.
CRIM. P. 32.2(b)(7). The advisory committee notes to the Federal Rules of Civil Procedure, in
turn, state that “court[s] must carefully weigh the competing interests in each case” when
deciding whether to direct an interlocutory sale of property subject to forfeiture. FED. R. CIV. P.
SUPP. G(7) advisory comm. notes. However, because Rule G(7) “does not state any criteria to
guide the judge, . . . the judge can range widely in deciding what factors to consider, and what
weight to give them, in making his ruling. He has, in other words, considerable discretion,
 No. 16-6512                         United States v. Hall, et al.                         Page 13


which implies a deferential standard of appellate review.” United States v. Approximately
81,454 Cans of Baby Formula, 560 F.3d 638, 641 (7th Cir. 2009) (cited approvingly in Chaffey
Lane, 699 F.3d at 960). Here, the district court considered relevant factors and made sufficient
factual findings to justify its decision to deny Knox County’s motion for an interlocutory sale.

       Knox County faults the district court for resting its decision, in part, on the fact that the
case “involves twenty-two parcels of Knox County real property, five known claimants, and
countless unknown ones,” and therefore presents “a significant risk of conflicting interests.”
R. 119 (Dist Ct. Op. at 26) (Page ID #1018). According to Knox County, the district court
abused its discretion when it considered “the risk of conflicting interests” rather than on a finding
of actual conflict. Appellant Br. at 32. Knox County’s argument falls flat for two reasons. First,
Knox County provided the district court with no indication of its own interests or the potential
interests of other affected parties in its motion requesting the interlocutory sale. See R. 106
(Motion for Interlocutory Sale) (Page ID #899–900). According to Knox County, the court
should have “presumed” from the absent record “that all other claimants would benefit by Knox
County’s request to sell these parcels by interlocutory sale.” Appellant Br. at 31. Knox County
offers no support for this claim, and it runs counter to the “default rule for burdens of proof” that
the “burden of proof [is] . . . on the moving party.” See Baby Formula, 560 F.3d at 641. Second,
nothing in the Federal Rules prevents district courts from considering the risk of conflict when
weighing relative interests. As much is clear from Baby Formula, where the Seventh Circuit
determined that the risk of potential contamination in baby formula was a good enough reason to
deny an interlocutory sale of the formula. 560 F.3d at 641–42.

       Knox County’s second objection—that the district court improperly reasoned that an
interlocutory sale would “likely” lead to a lower “final sales price” than a post-forfeiture sale,
Appellant Br. at 33—is similarly unavailing. Knox County contends that “the record in this case
contains absolutely no factual basis to support the district court’s conclusion regarding the lower
price,” id., but the district court was entitled to presume, as a matter of basic economics, that
encumbered property would likely garner a lower sales price than unencumbered property.
Cf. Lazy Y. Ranch, Ltd. v. Wiggins, No. CV 06-340-S-MHW, 2007 WL 1381805, at *6 (D. Idaho
Mar. 13, 2007) (“Examples of the types of facts that are typically taken judicial notice of include:
 No. 16-6512                           United States v. Hall, et al.                     Page 14


matters of geography, history, language and word usage, current events, [and] economics.”),
aff’d sub nom. Lazy Y Ranch Ltd. v. Behrens, 546 F.3d 580 (9th Cir. 2008). Though this court
has previously found that a party’s “interest in [seized] property [can] still [be] adequately
protected” when a court orders an interlocutory sale, Chaffey Lane, 699 F.3d at 961, that does not
change the fact that it “may well be that the purchase price for the [seized property] would be
more if it were not sold in a forced sale,” United States v. Real Prop. & Residence Located at
4816 Chaffey Lane, CIV.A. No. 5:08-410, 2012 WL 529239, at *2 (E.D. Ky. Feb. 17, 2012),
aff’d, 699 F.3d 956 (6th Cir. 2012).

        Knox County further argues that the district court should not be permitted to consider an
inherent limitation to interlocutory sales—namely, the fact that the government must sell the
properties without “clear title”—when deciding whether to direct such a sale. See Appellant Br.
at 33–34.    Knox County offers no support for this point, and the argument is otherwise
unpersuasive. In assessing whether to order an interlocutory sale, it seems that a district court
necessarily ought to consider whether the interests in favor of a sale, if any, outweigh the
intrinsic limitations of interlocutory sales.

        Finally, Knox County objects to the district court’s finding that the previously identified
“problems are compounded by the fact that the criminal case underlying these proceedings is one
of three associated cases, all of which involve asset forfeitures,” and its subsequent conclusion
that “[t]he potential pitfalls of an interlocutory sale are immense.” R. 119 (Dist. Ct. Op. at 26)
(Page ID #1018). Though the district court’s reasoning on this point is not fully articulated, it
seems logical that the additional complexities associated with handling interrelated criminal
actions would weigh against ordering interlocutory relief in one case while the other cases
remain pending. Such reasoning does not constitute an “erroneous finding[] of fact” or a “clear
error of judgment,” such that the district court can be said to have abused its discretion. See
Reeb v. Ohio Dep’t of Rehab. & Corr., 435 F.3d 639, 644 (6th Cir. 2006). And in any event,
reversal is appropriate “only if we are ‘firmly convinced that a mistake has been made.’” City of
St. Clairsville, 330 F. App’x at 70 (quoting McCombs, 395 F.3d at 358). Given the county’s
failure to identify any interests in favor of an interlocutory sale in its motion and the district
 No. 16-6512                          United States v. Hall, et al.                        Page 15


court’s clear identification of interests that would or could be harmed by ordering such a sale,
reversal is not appropriate in this case.

                                        III. CONCLUSION

        Because the district court erred in determining that Knox County lacks standing to assert
its interest in the seized property under 21 U.S.C. § 853(n), and thereby failed to account
adequately in the final forfeiture order for Knox County’s interest, the district court’s final order
of forfeiture is VACATED and this case is REMANDED to the district court with instructions
to allow such further proceedings that are consistent with this decision. Because the district
court did not abuse its discretion in denying Knox County’s motion for an interlocutory sale
pursuant to Federal Rule of Civil Procedure G(7)(b)(i), we AFFIRM the district court’s decision
on that motion.
 No. 16-6512                              United States v. Hall, et al.                                   Page 16


                                             _________________

                                              CONCURRENCE
                                             _________________

        HELENE N. WHITE, Circuit Judge, concurring. I concur in all but the majority’s
discussion of 21 U.S.C. § 853(n)(7), which injects an issue, and suggests that the district court
should address an issue, that is not presented or addressed by the parties. The United States does
not argue that it has a superior right under 21 U.S.C. § 853(n)(7) based on the date the offense
was committed,1 and we should not direct the district court’s attention to the statute in the
absence of an assertion by the government that it applies. There is simply no need to guide the
analysis of the district court on an issue that is not present in the case.




        1
           The United States asserts that “the United States does not have title until the entry of a final order of
forfeiture. See 21 U.S.C. § 853(n)(7) and Fed. R. Crim. P. 32.” Appellee Br. 18. It does not assert additional rights
under § 853(n)(7).